DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Winterbotham US 20030214630 A1.
Re claim 21, Winterbotham teaches a method for treating amblyopia in a patient comprising: providing a virtual reality headset having a display that provides a first display to a left eye and a second display to a right eye (see 0001 as one example from the text, it explicitly discloses “computer software and hardware, for the treatment of amblyopia using virtual reality or other physically interactive or perceptually immersive computer generated three dimensional or two dimensional environments” and “the system selectively occludes the patient's eye(s) as the clinician prescribes”; and manipulating one of the first display or the second display such that the manipulation encourages a patent's amblyopic eye to perform more work than a non-amblyopic eye, wherein the manipulation includes providing no image to one of the first or second display (see 0001 as one example from the text specifically the text discloses “the system selectively occludes the patient's eye(s) as the clinician prescribes. During such treatment, the patient is presented with tasks requiring varying levels of visual acuity to progressively exercise the amblyopic eye”).

Allowable Subject Matter
Claims 1-2 and 10-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The examiner has provided sample portions of each reference to supply the relevance however this does not constitute every relevant portion of the references cited.
US 4582401 A
The visual field and lens occluder would normally be used according to a schedule recommended by the opthalmologist. For example, the envelope enclosure may be placed and worn on the lens frame portion and lens over the stronger right eye for five days, followed by a rest with both visual fields open, followed by three days over the stronger right eye and then two days over the weaker left eye, followed by two days of rest without occlusion of either visual field. Or, typically another schedule would be alternating one day wearing the envelope enclosure on the lens frame portion and lens over the stronger eye followed by one day open on both visual fields. Thus, according to this latter schedule, the occluder is used only over the stronger eye but alternating one day on and one day off.

US 20160270656 A1
[1379] FIG. 12 illustrates an example method for treating convergence deficiencies, such as those caused by strabismus and/or amblyopia, by occluding an eye of the wearer.
US 20010050754 A1
 A method for treating amblyopia in children is disclosed. A pair of eyeglasses or goggles is provided with an electrically and selectively darkenable lens, such as am LCD lens, so that for selected portions of time, one or the other eye may be occluded. In one embodiment, circuitry for providing pulses of a selected width to one or both lenses is incorporated in the eyeglasses or goggles, with the lens associated with the deviating eye receiving a wider pulse than the lens associated with the other eye. Thus, the deviating eye is occluded for a longer period of time than the normal eye. In another embodiment, a computer is coupled to the eyeglasses or goggles, and is provided with a program of interest to the child which selectively occludes the deviating eye.

US 20160270656 A1
[0238] 20. The device of embodiment 19, wherein the wearable virtual reality device is configured to re-train by occluding one eye.

US 20170065598 A1
[0048] The traditional approach to promote recovery following MD has been to occlude the strong eye to force visual experience through the weak amblyopic eye. This "reverse occlusion" approach has been validated in animals and represents the cornerstone of current treatment (e.g., patching therapy) of human amblyopia (11-16). However, this approach has limitations that include poor compliance, potential loss of vision through the newly patched eye, failure to recover binocular vision, and a declining treatment efficacy with age (8, 17-22, FIG. 1). Nevertheless, the success of reverse occlusion strategies demonstrates that severely weakened synaptic inputs in the brain may be rejuvenated under appropriate circumstances.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711.  The examiner can normally be reached on 8-6 M-TH.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R GREECE/            Primary Examiner, Art Unit 2872